       Case
Name and      5:20-cv-01126-JGB-SHK
         address:                                     Document 12 Filed 06/10/20 Page 1 of 3 Page ID #:80
                          Colin M. Downes
                         Block & Leviton LLP
                         1735 20th Street NW
                        Washington, DC 20009

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                             CASE NUMBER
Danielle Gamino,
                                                         Plaintiff(s),                           5:20¦cv¦01126¦JGB¦SHK

                 v.
                                                                               APPLICATION OF NON-RESIDENT ATTORNEY
KPC Healthcare Holdings, Inc., et al.,                                               TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                         PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Downes, Colin M.
Applicant's Name (Last Name, First Name & Middle Initial)                                           check here if federal government attorney
Block & Leviton LLP
Firm/Agency Name
1735 20th Street NW                                                      202-734-7046                           617-507-6020
                                                                         Telephone Number                       Fax Number
Street Address
Washington, DC 20009                                                                              colin@blockesq.com
City, State, Zip Code                                                                                E-mail Address

I have been retained to represent the following parties:
Danielle Gamino                                                          ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                             Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                 Name of Court                          Date of Admission              Active Member in Good Standing? (if not, please explain)
Supreme Court of the State of New York                     02/08/2016                Yes
District of Columbia Court of Appeals                      10/02/2017                Yes
See Section IV for Additional Courts

G-64 (02/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                               Page 1 of 3
Case 5:20-cv-01126-JGB-SHK Document 12 Filed 06/10/20 Page 2 of 3 Page ID #:81
          Case 5:20-cv-01126-JGB-SHK Document 12 Filed 06/10/20 Page 3 of 3 Page ID #:82
SECTION III - DESIGNATION OF LOCAL COUNSEL
Donahoo, Richard E.
Designee's Name (Last Name, First Name & Middle Initial)
Donahoo & Associates, PC
Firm/Agency Name
440 W First Street                                                714-953-1010                             714-953-1777
Suite 101                                                         Telephone Number                         Fax Number
Street Address                                                    rdonahoo@donahoo.com
Tustin, CA 92780                                                  Email Address
City, State, Zip Code                                             186957
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law, in which I am physically present on a regular basis to conduct business.
               Dated   June 10, 2020                              Richard E. Donahoo
                                                                  Designee's Name (please type or print)


                                                                  Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

  Additional Court Admissions:
  First Circuit Court of Appeals, 01/07/2019, In Good Standing
  D.D.C., 03/04/2019, In Good Standing
  S.D.N.Y., 05/07/2019, In Good Standing




G-64 (02/20)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                     Page 3 of 3
